Moyer, C.J.
The affidavit of disqualification herein was filed by Timothy J. McGinty, counsel for the state of Ohio, seeking the disqualification of Judge Timothy E. McMonagle from further proceedings in the above-captioned case.
Defendant James Kilcoyne is a sitting judge of the Cuyahoga County Court of Common Pleas. It is argued in the affidavit that Judge McMonagle and all other judges of the court should be disqualified:
1. to avoid even the appearance of impropriety and to ensure public confidence;
2. because a sitting judge should not preside in a case involving another judge of the same court; and
3. because one former judge, and at least one sitting judge, of the court will likely be called as witnesses.
In his response, Judge McMonagle states that he can and will preside fairly and impartially in this matter. He correctly maintains that it is precisely the high-profile cases that test the integrity of the judicial system. There is no question that the record fails to demonstrate bias and prejudice on the part of Judge McMonagle or the other judges in Cuyahoga County.
However, my review of all matters submitted in support of and in opposition to the affidavit of disqualification causes me to conclude that disqualification is warranted “to avoid even the appearance of any prejudice or partiality and to ensure the public’s confidence in the integrity of the judicial system.” In re Disqualification of Nugent (1987), 47 Ohio St.3d 601, 546 N.E.2d 927; In re Disqualification of Nadel (1989), 47 Ohio St.3d 604, 546 N.E.2d 926.
Therefore, it is ordered that Judge Timothy E. McMonagle and all other judges of the Cuyahoga County Court of Common Pleas participate no further in these proceedings. A visiting or retired judge from outside Cuyahoga County will be assigned by this court.